Title: [Diary entry: 18 March 1790]
From: Washington, George
To: 

Thursday 18th. At half past 10 I received the address of the Legislature of Georgia—presented by Mr. Few the Senator & the 3 representatives of the State in Congress. At 11 Oclock the Address from the Intendent and Wardens of the City of Charleston was presented by Mr. Smith. The following Gentlemen dined here—viz—Messrs. Livermore, Foster, Patridge, Thatcher, Shirman, Fitzimmons, Hartley, Seney, Lee, Burke, Tucker, Baldwin, Jackson & Mathews of the Representatives in Congress and Mr. Otis Secretary of the Senate, and Mr. Beckley Clerk of the House of Representatives. In the Evening (about 8 Oclk.) I went with Mrs. Washington to the assembly where there were betwn. 60 & 70 Ladies & many Gentlemen. 